United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 12-1122
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    * Appeal from the United States
                                          * District Court for the
      v.                                  * Western District of Missouri.
                                          *
Horacio D. Hill,                          * [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                              Submitted: July 12, 2012
                                 Filed: July 13, 2012
                                  ___________

Before BYE, GRUENDER, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Horacio Hill directly appeals after he pled guilty to a firearm charge, for which
the district court1 sentenced him to the mandatory fifteen-year minimum under the
Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e). Counsel has moved to
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the court erroneously determined that Hill had at least three prior violent-
felony convictions for purposes of sentencing him under the ACCA.



      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
       Upon careful de novo review, this court concludes that the district court
correctly determined that Hill had at least three prior violent-felony convictions for
purposes of sentencing him under the ACCA. See 18 U.S.C. § 924(e)(2)(B) (violent
felony includes any crime punishable by imprisonment for term exceeding one year
that has as element use, attempted use, or threatened use of physical force against
person of another); Sykes v. United States, 131 S. Ct. 2267, 2272-73 (2011)
(acknowledging that attempted burglary qualifies as violent felony under ACCA);
United States v. Hennecke, 590 F.3d 619, 623-24 (8th Cir.) (holding that defendant’s
prior Missouri conviction for physically stealing from person qualified as violent
felony under ACCA; second-degree robbery is violent felony for sentencing under
ACCA), cert. denied, 131 S. Ct. 78 (2010); see also United States v. Jones, 574 F.3d
546, 549 (8th Cir. 2009) (district court’s determination that defendant’s prior
conviction constituted violent felony under ACCA is reviewed de novo).

       Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), this court finds no non-frivolous issues. This court grants counsel
leave to withdraw, and affirms.
                        ______________________________




                                          -2-